department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny 501-dollar_figure date tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address taxpayer_identification_number person to contact identification_number contact telephone number org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax_year ended december 20xx it was determined that your organization has been inactive since 20xx and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations research blvd ste ms aunw austin tx department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeais office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based ‘on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule no or exhibit form 886a rev date name of taxpayer explanation of items tax identification_number year period ended december 20xx org ein legend org - organization name xx - date ein - ein state - state issue sec_1 whether revocation of the organization’s tax-exempt status under sec_501 is necessary because of inactivity facts org _ hereinafter referred to as the organization received recognition of exemption from the irs as an organization described in internal_revenue_code irc sec_501 in january 20xx according to the organizations articles of incorporation the corporation is organized exclusively for the purpose of providing services and programs designed to assist children and families specifically identified as ‘foster children’ and ‘foster families’ primarily during the transitional stages of foster care placement and while transitioning toward independent self-sufficiency in the community specific programs and services will relate to the provision of necessities such as clothing and personal hygiene products educational and recreational supplies and activities as well as the establishment of scholarships employment readiness training and job placement programs during the examination of the form_990 for the years ending december 20xx and 20xx it was determined that the organization stopped all activities in the 20xx year according to a letter received on june 20xx the organization decided to dissolve in 20xx do to the lack of participation of officers the organization had no assets and the banking fees depleted the organization’s account see attachment a during the examination the organization filed a final form_990 for the year ending december 20xx to indicate that the organization had terminated and had zero income and zero expenses in the 20xx year we have not received a certified copy of the articles of dissolution to show that the organization has filed with the state of state the state state’s department of state division of corporations entity information database indicates that the organization is still active see attachment b law sec_501 of the internal_revenue_code irc exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not form 886-a department of the treasury - internal_revenue_service page -1- 886a form rev date name of taxpayer org schedule no or exhibit explanation of items tax identification_number year period ended ein december 20xx participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 provides that in order to be exempt as an organizaiion described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_61_170 1961_2_cb_112 ruled that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the taxpayer has stated that the organization has had no operational activities since 20xx taxpayer’s position government’s position as a result of our examination of your activities and financial records for the year ending december 20xx it was determined that your organization has been inactive for several years and that there have been no operations or financial activities conducted as such org __ fails to meet the operational requirements for continued exemption under sec_5 c the operational_test sec_1_501_c_3_-1 is specifically related to an organization’s activities even if an organization passes the organizational_test by having adequate language regarding their charitable activities the organization must also meet the operational_test to qualify for exemption under sec_501 we are proposing revocation of the organization’s exempt status because the organization decided to dissolve in 20xx due to the lack of participation of officers and the organization has not filed the articles of dissolution with the state that the organization was incorporated in if you provide a certified copy of the articles of dissolution to show that the organization has filed with the state of state within 30-day we will follow through with a termination of the organization form 886-a department of the treasury - internal_revenue_service page -2- 886a form rev date name of taxpayer org schedule no or exhibit explanation of items tax identification_number year period ended ein december 20xx conclusion we are proposing revocation of the of the determination of the exempt status under sec_501 ofthe org __ with a revocation date effective j anuary 20xx if you agree to the proposed revocation please sign form_6018 and mail back to the person listed in the attached letter with in days of receipt of this letter if you do not agree to the proposed revocation please refer to the letter and attached publications for the appeals process or contact the person listed in the letter we will not be pursing delinquent form_1120 returns for the tax period ending december 20xx because the amount of income for the year was de_minimis form 886-a department of the treasury - internal_revenue_service page -3-
